JEANNE MARSHALL, an individual, and CRAIG KNIGHT, an individual, on behalf of themselves and all others similarly situated, Plaintiffs Below, Appellants,
v.
PRICELINE.COM INCORPORATED, Defendant Below, Appellee.
No. 192, 2010.
Supreme Court of Delaware.
Submitted: October 6, 2010.
Decided: October 14, 2010.
Before BERGER, JACOBS and RIDGELY, Justices.

ORDER
JACK B. JACOBS, Justice.
This 14th day of October 2010, upon consideration of the briefs of the parties, and their contentions in oral argument, it appears to the Court that the judgment of the Superior Court should be affirmed on the basis of and for the reasons set forth in its decision dated March 8, 2010.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.